Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on February 9, 2022 has been entered.

2. Claims 1-20 have been examined. 

Double Patenting Rejection
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patents 10,740,147 and 9,563,475. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are just broader versions of patent claims. For example:


US Patent 10,740,147
Present Application
    1. A system, comprising: a memory for storing a computer program for efficiently utilizing connections in connection pools; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising: identifying a period of time a first application running on a first virtual machine needs a greater number of resource connections to a resource than allocated in its first pool of 
    2. The system as recited in claim 1, wherein the program instructions of the computer program further comprise: returning said merged first and second connection pools to said first pool of connections of said first fixed size and said second pool of connections of said second fixed size in response to said period of time elapsing. 





US Patent 9,563,475
Present Application
    1. A method for efficiently utilizing connections in connection pools, the method 
    2. The method as recited in claim 1 further comprising: returning said merged first and second connection pools to said first pool of connections of said first fixed size and said second pool of connections of said second fixed size in response to said period of time elapsing. 






Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 8, and 15 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “identifying a period of time a first application running on a first virtual machine needs a greater number of resource connections to a resource than allocated in its first pool of connections of a first fixed size; and identifying a connection factory object involved with said first application running on said first virtual machine which creates resource connections to said resource; and merging said first pool of connections with a second pool of connections of a second fixed size utilized by a second application of a second virtual machine using said connection factory object and one or more other connection factory objects to access said resource to form a logical pool of connections to be shared by said first and second applications of said first virtual machine and said second virtual machine, respectively, during said period of time, wherein said first and second pools of connections contain resource connections to said resource,” which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,136,165 to Karlsson et al. discloses a dynamically scalable distributed resource system. Shared resources such as a pool of dynamically scalable virtual machines can be used to process the individual jobs.


If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192